DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest a suspension member comprising: a side rail which has a lower bending portion, and an upper bending portion, wherein the side rail is formed in a closed sectional structure by combining an upper member, a lower member, and a reinforcing member located between the upper member and the lower member, the upper member and the reinforcing member are fixed by welding and form a closed cross section having an upper hollow portion, the reinforcing member and the lower member are fixed by welding and form a closed cross section having a lower hollow portion, a distance from an upper end to a lower end of the upper hollow portion in a vertical direction in the lower bending portion is longer than that in the upper bending portion, and a distance from an upper end to a lower end of the lower hollow portion in the vertical direction in the upper bending portion is longer than that in the lower bending portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        September 21, 2021